739 N.W.2d 80 (2007)
DIMMITT & OWENS FINANCIAL, INC., and JMM Noteholder Representative, L.L.C., Plaintiffs-Appellants,
v.
DELOITTE & TOUCHE (ISC), L.L.C., Deloitte Services Limited Partnership, a/k/a Deloitte & Touche, L.L.P., and Philip Jennings, Defendants-Appellees, and
Jane Doe and John Doe, Defendants.
Docket No. 134087. COA No. 262381.
Supreme Court of Michigan.
October 3, 2007.
On order of the Court, the application for leave to appeal the March 1, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address: (1) assuming that the defendants breached their contract with the plaintiffs to review the plaintiffs' financial statements, what "original injury" did the plaintiffs suffer as a result of that breach, under MCL 600.1629(1), and where did the plaintiffs suffer that injury; and (2) whether the record below is sufficiently developed to make such a determination. The parties may file supplemental briefs within 42 days of the date of this order, but they should not submit mere restatements of their application papers.
The Michigan Association of Justice and the Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.